Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-19 are allowed.


The following is an examiner’s statement of reasons for allowance:

The prior art does not teach an apparatus or method including a variable displacement pump controlled on the basis of a time-integrated pressure value, when a g-force is determined to exceed a g-force threshold.

US 4,848,790 teaches a variable displacement pump in a vehicle which is controlled based on vehicle conditions such as a running/stopped condition; but does not teach measurement of a g-force;
US 8,061,484 teaches that g-force is a concern in causing dry-running of pumps, but teaches a venting method to remedy the condition rather than a control based on g-force;
.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746